In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00005-CR
                                                ______________________________
 
 
                                             JARVIS
HILL, Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 115th
Judicial District Court
                                                            Upshur County, Texas
                                                            Trial
Court No. 15,449
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Appellant,
Jarvis Hill, filed a notice of appeal January 6, 2011, from his conviction for
aggravated robbery with a deadly weapon. 
Hill also filed a motion for new trial. 
The trial court subsequently granted that motion for new trial, and Hill
has therefore filed a motion to dismiss his appeal.  
            When the
trial court grants a motion for new trial, it restores the case to its position
before the former trial.  Tex. R. App. P. 21.9(b).  Because there is no conviction from which to
appeal, we have no jurisdiction to consider Hill’s appeal.  See
Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.).
            Consequently,
Hill’s motion to dismiss is granted, and we dismiss the appeal as moot.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          February
16, 2011       
Date Decided:             February
17, 2011
 
Do Not Publish